Whitfield, J.,
delivered the opinion of the court.
The declaration, whilst stating that the husband bought, usually, all supplies, plantation or family, seeks, in this case, according to its terms and the bill of particulars, to recover only for plantation supplies. It is alleged that, in taking the note of the husband, appellant did not intend to release appel-lee, but that appellee was alone responsible. The declaration does not make a case, where, as in Porter v. Staten, 64 Miss., 421, the credit was given to the husband alone, but one where, as alleged, the credit was given to the wife alone.
The fact that the husband gave his individual note — which note, at least in the case of the purchase of the supplies from Nance, shows on its face that the money forming its consideration was paid by draft to Nance — makes no difference, the wife not being released. Cook v. Ligon, 54 Miss., 368.
Nor is it material, under the allegations of the. declaration, *323that the notes, instead of being given to Nance and Scales, were given to appellant for money with which the plantation supplies bought from them were paid for. 69 Miss., 56.
Whether the wife was a disclosed or undisclosed principal, the credit being given, in the one casé, to the husband as her agent, or, in the other, to him, in ignorance of the facts, under this declaration, we think her estate is liable. Porter v. Staten; Cook v. Ligon, supra.
The judgment is
Reversed, and cause remanded.